Citation Nr: 0708786	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a right hip 
disability, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to December 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Ft. Harrison RO.

The matters of entitlement to service connection for a low 
back disorder (on de novo review) and whether new and 
material evidence has been received to reopen a claim seeking 
service connection for a right hip disorder, claimed as 
secondary to a low back disorder, are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed December 1990 Board decision denied service 
connection for a low back disability based on findings that 
spondylolysis at L5-S1 and bilateral pars defect at L4 dorsal 
lamina which were shown are congenital defects and that low 
back complaints in service were an acute exacerbation of the 
veteran's pre-existing low back disorder, and did not reflect 
aggravation.  

2.  Evidence received since the December 1990 Board decision 
shows that the veteran sought private treatment for continued 
low back pain two months postservice, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a low back disability; and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
service connection for a low back disability may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by Board review at this stage, and there is no need to 
belabor the impact of the VCAA on this matter.

II. Factual Background

Evidence of record at the time of the Board's December 1990 
decision consists of the veteran's service medical records, a 
March 1989 VA examination report, and a transcript of a May 
1989 personal hearing.

The veteran's service medical records include a December 1986 
enlistment medical history report in which he indicated that 
he had not had recurrent back pain but had received past 
treatment for his back.  On physical evaluation, the 
veteran's spine was normal.  In April 1988, the veteran 
sought treatment for low back pain that he reported was due 
to being hit four years earlier.  In June 1988, he complained 
of chronic low back pain of one-month duration.  Lumbar x-
rays revealed spondylolysis L5-S1.  The veteran reported 
having low back pain with running and prolonged standing.  
The assessment was mechanical low back pain with 
spondylolysis, and he was seen for follow-up later that same 
month.  

On August 1988 evaluation for physical therapy, the veteran 
reported first having low back pain in 1984 after getting 
"speared" in the back while playing high school football.  
He reported that the symptoms recurred during boot camp.  He 
was seen again later that month for complaints of increased 
symptoms with standing or walking.  The assessment was 
unresolved low back pain, spondylolysis L5-S1.  In September 
1988, he sought treatment for persistent low back pain that 
worsened with marching or running.  A Medical Board report 
that same month notes that the veteran was well until 
approximately April 1988, when he began to have back pain.  
He was treated with a prolonged course of light duty, 
intermittent bed rest, mild analgesics, and physical therapy.  
He was unable to keep up with the physical requirements of 
his military duties.  The primary diagnosis was mechanical 
low back pain and the secondary diagnosis was spondylolysis.  
The Medical Board determined that the veteran was unfit for 
service due to physical disability and that the disability 
was not incurred in or aggravated by his active duty.  

On March 1989, VA examination, the veteran complained of back 
pain, numbness, and weakness.  X-rays of the lumbar spine 
revealed bilateral dorsal pars defect at L4 with no slippage.  
There was no evidence of spondylolisthesis.  The diagnosis 
was low back strain by history and bilateral pars defect 
without spondylolisthesis.

At a May 1990 personal hearing before a hearing officer, the 
veteran testified that he had no back problems when he 
entered service, and no problems that prevented him from 
playing sports.  He stated that his back problems started one 
year into service and were aggravated by marching, lifting, 
carrying backpacks, etc.  He stated that while in service he 
fell down a six foot embankment and jarred his back.  He 
discussed his back problems prior to service and his current 
complaints.  

A December 1990 Board decision denied service connection for 
a low back disability based on findings that spondylolysis at 
L5-S1 and pars defect at the L4 dorsal lamina were congenital 
defects that pre-existed service and were briefly exacerbated 
in service but not aggravated.

Evidence received since the Board's December 1990 decision 
consists of private treatment records from April 1982 to 
October 1996, and from February 1989 to September 2002.

The private medical records from April 1982 to October 1996 
reflect that the veteran was seen a few times in April and 
May 1992 for low back pain noted while participating in 
football, basketball, and track.  The diagnosis was 
lumbosacral strain.  In December 1983, he complained of low 
back pain. The diagnosis was low back pain secondary to being 
hit in the back with a football.  In April 1984, he was 
treated for low back pain.  

Private treatment records from February 1989 to September 
2002 include a February 1989 record that shows the veteran 
sought treatment for his low back.  He reported having 
constant mid-low back pain and burning ever since an injury 
in service.  Lumbar x-rays revealed spondylolysis of pars 
articularis at L5-S1.  A 1998 record reveals that the veteran 
had resolving back symptoms and that he injured his low back 
1 1/2 years earlier in a work related injury.  The assessment 
was lumbar strain.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

An unappealed December 2000 Board decision denied service 
connection for a low back disability, essentially based on 
findings that the veteran's back disabilities shown were 
congenital in nature and not aggravated by his service.  This 
decision is final.  See 38 U.S.C.A. § 7104.  Generally, when 
a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in August 
2002), and the new definition applies.  Under this version, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Postservice private treatment records are new evidence 
because they were not of record in December 1990.  They are 
material evidence because they relates to an unestablished 
fact necessary to substantiate the claim.  The December 1990 
Board decision found that the veteran complaints of low back 
pain in service were just a brief exacerbation of his 
congenital back problems and did not reflect aggravation of 
the pre-existing disability.  Since this new evidence 
indicates the veteran continued to have back complaints and 
sought treatment beginning just two months after service 
separation, it suggests that the veteran's back problems in 
service may not have been an acute exacerbation of the 
congenital disability but instead reflect superimposed 
pathology; raises a reasonable possibility of substantiating 
the claim seeking service connection for low back disability; 
and is material.  

Since the evidence received following the Board's December 
1990 denial of service connection for a back disability is 
both new and material, the claim may be, and is, reopened.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.




REMAND

As the claim of service connection for a low back disability 
has been reopened, the analysis proceeds to de novo review.  
Under 38 U.S.C.A. §§ 1111 (including as interpreted by VA's 
General Counsel), since a back disability was not noted on 
service entrance examination, the veteran is entitled to a 
presumption of soundness on entry in service with respect to 
such disability, which is rebuttable only by clear and 
unmistakable evidence to the contrary; and if the presumption 
is rebutted, he is entitled to a further presumption of 
aggravation, which likewise is rebuttable only by clear and 
unmistakable evidence.  An uncontested diagnosis of a 
congenital defect is clear and unmistakable evidence of pre-
existence.  However, the presumption of aggravation remains 
to be addressed.  Because low back complaints appeared in 
service and continued to be shown soon thereafter, and since 
the veteran now appears to have acquired low back pathology, 
there is a question as to whether the low back complaints in 
service and soon thereafter reflect superimposed pathology on 
the congenital low back disability.  Since this is a medical 
question a medical opinion is needed to resolve the matter.  
The duty to assist by obtaining a medical opinion has been 
triggered by the reopening of the claim.  

Furthermore, it does not appear that record is complete.  
Treatment records received note low back complaints and 
treatment soon after the veteran's separation from service 
and also complaints resolving low back problems associated 
with a work-related low back injury in 1996/1997.  Obviously, 
records of treatment for low back disability during the 
interim between service and the present would be pertinent in 
the matter of whether current disability is service-related, 
and must secured prior to any advisory medical opinion in the 
matter.  [The veteran is advised that under 38 C.F.R. 
§ 3.158(a), where evidence requested in conjunction with a 
reopened claim of service connection is not received within a 
year of the request, the claim will be considered abandoned.]  

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) outlined 
the type of notice that is necessary in claims to reopen.  
While the veteran has received ample notice of what is 
necessary to substantiate the underlying claim of service 
connection for a left hip disability, he has not been 
provided the specific notice required, under Kent, in claims 
to reopen.  Specifically, he has not been adequately notified 
of the bases for the prior final denial of the claim, or 
notified with any degree of specificity (with examples) of 
what evidence would suffice to reopen the claim.   

Accordingly, the case is REMANDED for the following action:

1. With respect to his claim seeking to 
reopen a claim of service connection for 
a right hip disability, the RO should 
provide the veteran the specific notice 
required in claims to reopen in 
accordance with Kent, supra (to include 
an explanation of the basis for the 
previous denial of the claim, and of what 
type of evidence would be considered new 
and material).  He should have ample 
opportunity to respond.  The RO should 
arrange for any development suggested by 
his response.

2.  The veteran should be asked to 
identify all sources (and provide 
releases for records) of treatment and 
evaluations (including any insurance 
settlements or Workman's Compensation 
awards) he received for low back 
disability postservice.  Specifically, he 
must identify (and provide releases for) 
all sources of treatment, evaluation, and 
compensation/insurance awards associated 
with any work-related low back injury in 
1996 or 1997.  The RO should obtain 
complete records of all treatment and 
evaluations from all identified sources.

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine the 
likely nature and etiology of his current 
low back disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine the diagnosis(es) for the 
veteran's current low back 
disability(ies) and as to each, (1) opine 
whether it is a congenital/developmental 
defect or represents acquired pathology, 
and (2) as to all acquired pathology, 
opine whether it is at least as likely as 
not (i.e., a 50 % or better probability) 
that such pathology became manifested in 
service/is related to the low back 
complaints noted in service and soon 
thereafter.  The examiner is asked to 
explain the rationale for all opinions 
given.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO. The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


